Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

2850 South Jones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

Oo Foe NY DBD A FP WD NO =

mM wo WN BW HN KH BRO KR DR mm Oe ee
oo NY DB Wn F&F WH NO KY DW Oo BH sD DB FH FP WD NY FH BD

Case 20-10752-abl Doc98 _ Entered 10/27/20 11:50:31 Page 1 of 24

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law Firm
2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308
Telephone: (702) 228-7590
Facsimile: (702) 892-0122
E-Mail: bkfilings@s-mlaw.com

Counsel for Lenard E. Schwartzer, Trustee

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In re: Case No. BK-S-20-10752-ABL
JIMENEZ ARMS, INC., Chapter 7

Debtor. | FIRST AND FINAL APPLICATION
FOR COMPENSATION FOR
SCHWARTZER & McPHERSON
LAW FIRM, ATTORNEYS FOR
CHAPTER 7 TRUSTEE

Hearing Date: December 3, 2020
Hearing Time: 11:00 a.m.

 

 

 

Name of Applicant: SCHWARTZER & MCPHERSON LAW FIRM
Authorized to Provide Services to: Lenard E. Schwartzer, Chapter 7 Trustee
Date of Retention: July 7, 2020 [ECF No. 44]
Period for which Compensation and
Reimbursement is sought: June 24, 2020 — December 3, 2020

Fees Incurred This Period: $ 11,487.00

Expenses Incurred This Period: $ 321.34

Total Incurred This Period: $ 11,808.34
This is a(n): interim _X final application.

Final Fee App SMLF Page 1 of II

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tek: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

Ee Ww bh

oO oO IN HK MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-10752-abl

SUMMARY OF PROFESSIONAL FEES
June 24, 2020 — December 3, 2020

Doc 98 Entered 10/27/20 11:50:31 Page 2 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

YEAR
ATTORNEY rene Bee Mae CTOTALFEES
PRACTICE

Jason A. Imes 2000 $385.00 28.70 $ 11,049.50
Jason A. Imes 2000 $125.00* 2.90 $ 362.50
Attorney Subtotal 31.60 $ 11,412.00
PARAPROFESSIONAL BRE! II EOE OTe | LOTAL FEES

Paralegal $ 125.00 .60 $ 75.00

Paralegal Subtotal .60 $ 75.00
Total 32.20 $ 11,487.00

Blended Hourly Rate $ 356.74

 

 

* Attorney Jason A. Imes spent 2.9 hours on predominately clerical work preparing this
Application, so this work was only billed at the firm’s base Paralegal rate ($125.00/hour).

SUMMARY OF COSTS/DISBURSEMENTS
June 24, 2020 — December 3, 2020

 

 

 

 

 

 

 

 

 

 

EXPENSES RATE TOTAL FEES

Pacer research Actual cost $ 3.30
$.25 / page +
Photocopy charge Actual costs for any outside $ 78.00
vendor services

Postage Actual cost $ 52.00
Westlaw Actual cost $ 7.04
Filing Fee Actual cost $ 181.00
Total $ $321.34

 

Final Fee App SMLF

Page 2 of 11

 

 

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

Oo CO “SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-10752-abl Doc98 Entered 10/27/20 11:50:31 Page 3 of 24

SCHWARTZER & McPHERSON LAW FIRM (“Applicant”), attorneys for Lenard E.
Schwartzer, Trustee (the “Trustee”) makes application to this Court for final compensation
pursuant to 11 U.S.C. §§ 328 and 330, Fed.R.Bankr.P. 2002 and 2106, and the Guidelines of the
United States Department of Justice, Office of the United States Trustee (the “Guidelines”). This
Application seeks approval of Applicant’s 32.20 hours of professional services rendered in the
amount of $11,487.00, and reimbursement of costs expended in the amount of $321.34, for a total
request for payment in the sum of $11,808.34 for the period from July 24, 2020 through December
3, 2020 (the “Final Fee Period”) as an allowed administrative expense of this estate.

I. NARRATIVE STATEMENT OF SERVICES PERFORMED
A. Bankruptcy Case History.
Debtor JIMENEZ ARMS, INC. (the “Debtor”) filed a voluntary petition for relief under

 

Chapter 7 of the Bankruptcy Code on February 10, 2020 (the “Petition Date”), and the Trustee is
the duly appointed and acting Chapter 7 Trustee in the Debtor’s case. The Debtor manufactured
and sold low-priced pistols, and counsel was engaged to assist with the sale and transfer of the
bankruptcy estate’s inventory of approximately 969 pistols and pistol frames.

B. Jurisdiction.

This Court has jurisdiction over this Application pursuant to 28 U.S.C. § 1334. This matter
is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue of the Debtors’ chapter
7 case and this Application is proper under 28 U.S.C. § 1409(a). The statutory predicates for the
relief sought herein are sections 328 and 330 of the Bankruptcy Code.

C. Benefit to the Estate.

Applicant diligently worked with the Trustee to understand the scope and value of the
bankruptcy estate’s assets, to promptly determine the most efficient manner to administer the assets
of the estate, and to assist with recovery and liquidation. In particular, the Applicant assisted the
Trustee with sale and transfer of approximately 969 pistols and pistol frames which included
coordination with the United States Bureau of Alcohol, Tobacco, Firearms, and Explosives

(“ATF”). Applicant also drafted pleadings for Bankruptcy Court approval of the sale and assisted

Final Fee App SMLF Page 3 of 11

 
SCHWARTZER & MCPHERSON LAW FIRM

Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

man F&F Ww WN

oO CO JT DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-10752-abl Doc98 _ Entered 10/27/20 11:50:31 Page 4 of 24

with the transfer of the inventory in compliance with federal requirements. The funds collected in
the bankruptcy estate are sufficient to provide for payment of this administrative expense.
II. NOTICE

A. A copy of the Application and the Notice of the Application will be served on the
United States Trustee at or about the time the Application is filed. See Guidelines § 1.1.

B. A copy of the Notice of the Application filed in connection with the Application
identifying Applicant and the amounts requested, will be served on the Debtor and all identified
creditors and parties-in-interest. Fed.R.Bankr.P. 2002(a) and (c)(2).

II. STATUTORY AUTHORITY FOR RELIEF SOUGHT

11 U.S.C. §§ 328 and 330 govern the award of compensation to officers and professionals.

11 U.S.C. § 328 provides:

§ 328. Limitation on compensation of professional persons

(a) The trustee, or a committee appointed under section 1102 of this
title, with the court's approval, may employ or authorize the employment of
a professional person under section 327 or 1103 of this title, as the case may
be, on any reasonable terms and conditions of employment, including on a
retainer, on an hourly basis, on a fixed or percentage fee basis, or on a
contingent fee basis. Notwithstanding such terms and conditions, the

court may allow compensation different from the compensation provided
under such terms and conditions after the conclusion of such employment,
if such terms and conditions prove to have been improvident in light of
developments not capable of being anticipated at the time of the fixing of
such terms and conditions.

(b) If the court has authorized a trustee to serve as an attorney or
accountant for the estate under section 327(d) of this title, the court may
allow compensation for the trustee's services as such attorney or accountant
only to the extent that the trustee performed services as attorney or
accountant for the estate and not for performance of any of the trustee's
duties that are generally performed by a trustee without the assistance of an
attorney or accountant for the estate.

(c) Except as provided in section 327(c), 327(e) or 1107(b) of this title,
the court may deny allowance of compensation for services and
reimbursement of expenses of a professional person employed under
section 327 or 1103 of this title if, at any time during such professional
person's employment under section 327 or 1103 of this title, such
professional person is not a disinterested person, or represents or holds an
interest adverse to the interest of the estate with respect to the matter on
which such professional person is employed.

Final Fee App SMLF Page 4 of 11

 
SCHWARTZER & MCPHERSON LAW FIRM

Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

Oo fF NAN DBD On FP WD NO

NY NO NO NO HN VN KN KN RO mw] wm mm ee Ue
oo 4N DW WN BP WY NY FY TD OBO Bo HN DB TH FP WD NY KF O&O

 

Case 20-10752-abl Doc98 Entered 10/27/20 11:50:31 Page 5 of 24

11 U.S.C. § 330 provides:

§ 330. Compensation of officers

(a) (1) After notice to the parties in interest and the United States Trustee
and a hearing, and subject to sections 326, 228, and 329, the court may
award to a trustee, a consumer privacy ombudsman appointed under section
332, an examiner, an ombudsman appointed under section 333, a
professional person employed under section 327 or 1103 —

(A) reasonable compensation for actual, necessary
services rendered to the trustee, examiner, professional
person, or attorney and by any paraprofessional person
employed by any such person; and

(B) reimbursement for actual, necessary expenses.

(2) The court may, on its own motion or on the motion of the United
States Trustee, the United States Trustee for the District or Region, the
trustee for the estate, or any other party in interest, award compensation
that is less than the amount of compensation that is requested.

(3) In determining the amount of reasonable compensation to be
awarded to an examiner, trustee under Chapter 11, or professional person,
the court shall consider the nature, the extent, and the value of such
services, taking into account all relevant factors, including —

(A) the time spent on such services;

(B) the rates charged for such services;

(C) whether the services were necessary to the
administration of, or beneficial at the time at which the
services was rendered toward the completion of, a case
under this title;

(D) whether the services were performed within a
reasonable amount of time commensurate with the
complexity, importance, and nature of the problem, issue,
or task addressed;

(E) with respect to a professional person, whether the
person is board certified or otherwise has demonstrated
skill and experience in the bankruptcy field; and

(F) whether the compensation is reasonable based on the
customary compensation charged by comparably skilled
practitioners in cases other than cases under this title.

(4)(A) Except as provided in subparagraph (B), the court shall not allow compensation for

(i) unnecessary duplication of services;
or
(ii) services that were not -

Final Fee App SMLF Page 5 of 11

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

oO CO ~~ DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-10752-abl Doc98 Entered 10/27/20 11:50:31 Page 6 of 24

(1) reasonably likely to benefit the debtor's estate; or
(II) necessary to the administration of the case.

(5) The court shall reduce the amount of compensation awarded under
this section by the amount of any interim compensation awarded under
section 331, and, if the amount of such interim compensation exceeds the
amount of compensation awarded under this section, may order the return
of the excess to the estate.

(6) Any compensation awarded for the preparation of a fee application
shall be based on the level and skill reasonably required to prepare the
application.

To the best of Applicant’s knowledge, this Application complies with the applicable
provisions of the Bankruptcy Code, the Bankruptcy Rules, any guidelines promulgated by the US
Trustee, and the Local Rules of the United States Bankruptcy Court of the District of Nevada.
IV. DATE, TERMS AND CONDITIONS OF EMPLOYMENT OF APPLICANT

A. Applicant was formally retained as general counsel for the Trustee by an Order of
this Court entered on July 7, 2020 [ECF No. 44].

B. This request includes services provided prior to entry of Applicant’s retention
order, and that retention order does not include nunc pro tunc language following the Supreme

Court’s recent opinion in Roman Catholic Archdiocese of San Juan, Puerto Rico v. Acevedo

 

Feliciano, 140 S. Ct. 696 (2020). The ruling in Acevedo Feliciano, however, does not preclude
compensation for work completed prior to entry of a timely retention order. The Ninth Circuit has
recognized the inevitable delay between commencement of services to the estate and entry of a
formal retention order, and the impractical and potentially detrimental impact on the estate if
services are not rendered by professionals in the meantime, and compensated accordingly. In re
Atkins, 69 F.3d 970, 973 (9th Cir.1995). As Bankruptcy Judge Robert E. Grossman noted in an
unreported opinion considering the Acevedo Feliciano ruling, a “professional must be retained as
required by the statute, but once having been retained, the bankruptcy court is free to compensate
him for services rendered to the estate at any time, pre and post-court approval, in accordance with
section 330 of the Code.” In re: Hector Benitez, Debtor, 2020 WL 1272258, *2 (Bankr. E.D.N.Y.
2020).

Final Fee App SMLF Page 6 of I

 
Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

2850 South Jones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

Ww NN

Oo Oo YT HD FB

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-10752-abl Doc98 Entered 10/27/20 11:50:31 Page 7 of 24

C. Notwithstanding such terms and conditions, the Court may allow compensation to
Applicant on terms and conditions different than as described above, if the original terms and
conditions prove to have been improvident in light of developments not capable of being
anticipated at the time of Applicant's employment. 11 U.S.C. §328(a).

V. AMOUNT OF COMPENSATION SOUGHT TO BE ALLOWED AND APPROVED

This Application seeks final allowance and payment of compensation for services rendered
as counsel for the Chapter 7 Trustee. For this Final Fee Period, Applicant seeks approval of fees
in the amount of $11,487.00, and reimbursement of costs expended in the amount of $321.34, for
a total request for payment in the sum of $11,808.34 for the period from July 24, 2020 through
December 3, 2020.

VI. SUMMARY OF SERVICES RENDERED, HOURLY RATES AND EXPENSES

INCURRED

A. Billing Methodology

1. The services rendered by Applicant are set forth in Exhibit “1” which
includes a detailed list of all time for which compensation is sought, including the date the
services were rendered, the person performing the services, the nature of the services performed
and the time spent on each service. Fed.R.Bankr.P. 2016(a).

2. Applicant believes that every professional employed on behalf of a trustee
in a Chapter 7 case has a responsibility to control fees and expenses by providing services in an
efficient and effective manner. To this end, Applicant diligently works to coordinate and facilitate
the efficient prosecution of the matters for which it is employed. Applicant reviews all client
billings for reasonableness and makes adjustments so that the charges are consistent with the value

of the services provided. Applicant has charged its customary hourly rates for services rendered

 

for which compensation is sought in this Application. Applicant’s hourly rates are comparable to, |

if not lower than, those charged by other professional persons with similar levels of expertise in
the Las Vegas, Nevada area.
3. Applicant has not been employed on a contingency basis and Applicant is

aware that the fees charged by Applicant are subject to allowance at the discretion of the Court.

Final Fee App SMLF Page 7 of 11

5

 
Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM
2850 South Jones Boulevard, Suite 1

oO Oo NH DWN OA HR WY YN

NO NO NO NNO NO KN NO NO NO wm ee
oo NIN DWN WU FBP WD NY FY TD OBO CO HS DB A FP WO NYO KF OS

 

Case 20-10752-abl Doc98 _ Entered 10/27/20 11:50:31 Page 8 of 24

B. Expenses
The expenses incurred by Applicant are set forth in Exhibit “2.” No unusual or costly

expenses have been incurred. The expenses are ones customarily charged to Applicant’s non-

bankruptcy clients.

“Expenses which are compensable are those fronted by the attorney or law firm on
behalf of a particular client. These expenses can only be charged to the bankruptcy
estate at the cost to the attorney or law firm....Examples of such expenses are:
computer research, long-distance calls, fax machine charges, postage, federal
express, photocopying charges, secretarial overtime.”

In re Ginji Corp., 117 B.R. 983, 995 (Bankr. D.Nev. 1990).

1. Courier charges: Applicant does not have an in-house runner but uses an
outside delivery service. Based upon Applicant’s contracted rates with Nationwide Legal, the
courier charges listed in applicant’s invoices represent the allocated portion of courier charges for
deliveries under Applicant’s contract for services with Nationwide Legal and includes actual costs
for rush or out-of-area deliveries. Applicant bills these charges directly to its clients with no
additional mark-up.

2. Facsimiles: For facsimiles, Applicant charges twenty-five cents per page
to send local faxes and one dollar per page to send long-distance faxes. Applicant has estimated
that the rates it charges for facsimiles are comparable to or less than those charged by other firms
in bankruptcy cases.

3. PACER: These charges are the actual and necessary expenses incurred
by Applicant for the use of PACER.

4, Photocopy charges: For copies, Applicant charges twenty-five cents per
page for in-house copies, and for copies of pleadings received via the Court’s Electronic Case
Filing system (“Photocopy ECF”). Applicant has estimated that the rates it charges for copies are
comparable to or less than those charged by other firms in this district.

5. Postage: These charges are the actual and necessary expenses incurred
by Applicant for postage. Applicant bills these charges directly to its clients with no additional

mark-up.

Final Fee App SMLF Page 8 of 11

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

NO

oOo CO NN HN OH Se W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-10752-abl Doc98 Entered 10/27/20 11:50:31 Page 9 of 24

6. Westlaw: Applicant’s Westlaw charges represent the allocated portion
of legal research charges under Applicant’s contract with Westlaw. These charges are not charged
out at the full rate that would be charged if Applicant did not have a special-pricing contract with
Westlaw.

Cc. Narrative Statement

For the convenience of the Court, the U. S. Trustee, and all interested parties, the following
paragraphs set forth a brief narrative statement, summary and explanation of certain activities and
services performed during the time period covered by this Application, from July 24, 2020
through December 3, 2020. The narrative statement is intended only to highlight a number of the
services rendered by Applicant in the separate project billing categories where Applicant has
expended a considerable number of hours on behalf of the Trustee, and is not meant to be a
detailed description of all of the work performed.

1. Task Code B201 — Asset Disposition. This task category includes 25.80
hours ($9,933.00) for time spent assisting the Trustee with liquidation of the bankruptcy estate’s
inventory of approximately 969 pistols and pistol-frames. This included time spent drafting the
asset purchase agreement and working with the proposed buyer on numerous revisions. Time was
also spent drafting the motion and related pleadings for bankruptcy court approval of the sale,
attending the related hearing, and coordinating with interested parties (including ATF) to ensure
the firearms were sold and transferred in compliance with federal restrictions.

2. Task Code B401 — Case Administration. This task category includes 1.00
hours ($385.00) for time spent on general case activities including initial review of the case file
and communication with the Trustee and his staff on various case issues.

3. Task Code B501 — Claim Administration, This task category includes
0.30 hours ($115.50) for time spent reviewing claims asserted by tax authorities.

4, Task Code B701 — Fee/Employment Applications for S&@MLF. This
task category includes 5.10 hours ($1,053.50) for time spent preparing the application to employ
the Firm as Trustee’s counsel. This category also includes spent preparing this final application

for fees, and for attending the related hearing (estimated). 2.9 hours were spent by attorney Jason

Final Fee App SMLF Page 9 of 11

 
Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

2850 South Jones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

Oo Oo YN DBD AW FP WD NO =

mo NO NO NO HN KN KR NO OR me ee
ao JN ND OD FP WD NY KY§ DOD ODO FSF HN DO FBP WD NO | CS

 

Case 20-10752-abl Doc98 Entered 10/27/20 11:50:31 Page 10 of 24

Imes on predominately clerical parts of this Application, so this work was only billed at the firm’s
base Paralegal rate ($125.00/hour).
VII. PRIOR APPLICATIONS AND ORDERS FOR COMPENSATION

Applicant has made no prior applications for compensation in this case.
VIII. AVAILABILITY OF FUNDS

The Trustee is currently holding $28,087.77 and this is sufficient for payment of the
expected administrative claims against this estate, including this Application, and a meaningful
distribution to allowed unsecured creditor claims.

The Trustee is due to receive additional funds for the bankruptcy estate once the auction of
various office equipment and furniture is completed. See [ECF No. 72].
IX. EXPERTISE REQUIRED

Applicant is skilled in insolvency proceedings and has special knowledge which enables
Applicant to perform services of benefit to the bankruptcy estate. Applicant currently has three
attorneys who work primarily in the areas of bankruptcy, reorganization, and insolvency, one who
has over 41 years of experience, one who has over 25 years of experience, and one who has over
15 years of experience in these areas. The attorneys of the Firm, Lenard E. Schwartzer, Jeanette
E. McPherson, and Jason A. Imes, are all certified in business bankruptcy law by the American
Board of Certification. Applicant has represented numerous committees, debtors, creditors,
trustees, and parties-in-interest in bankruptcy cases. Applicant is therefore particularly skilled,
knowledgeable, and experienced in the representation of parties in bankruptcy cases and with the
issues that may arise and are to be considered.
X. PAYMENTS MADE OR PROMISED AND LACK OF AGREEMENT TO SHARE
COMPENSATION

A. All services for which compensation is requested were performed for, or on behalf
of, the Trustee.

B. No compensation received by Applicant will be shared and no agreement or
understanding exists between Applicant and any other entity for the sharing of compensation to be

received for services rendered in connection with this case. Fed.R.Bankr.P. 2016.

Final Fee App SMLF Page 10 of 11

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

bo

oOo oO NIN DH Oo Se W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-10752-abl Doc 98 _ Entered 10/27/20 11:50:31 Page 11 of 24

XI. CONCLUSION

Wherefore, Applicant respectfully requests the Court grant this Application and enter an
order approving Applicant’s professional fees in the amount of $11,487.00, and reimbursement of
costs expended in the amount of $321.34, for a total request for payment in the sum of $11,808.34
for the period from July 24, 2020 through December 3, 2020, as an allowed and payable Chapter 7

administrative expense of this bankruptcy estate.

Pursuant to LR 9021, a proposed form of order is attached hereto as Exhibit “3.”

DATED: October 26, 2020.

Final Fee App SMLF

/s/ Jason A. Imes

Jason A. Imes, Esq.

Schwartzer & McPherson Law Firm
2850 South Jones Blvd., Suite 1

Las Vegas NV 89146

Counsel for Lenard Schwartzer, Trustee

Page 11 of 11

 

 
Case 20-10752-abl Doc98 Entered 10/27/20 11:50:31 Page 12 of 24

EXHIBIT “1”
Case 20-10752-abl Doc98 Entered 10/27/20 11:50:31 Page 13 of 24

Schwartzer & McPherson Law Firm
2850 South Jones Boulevard, Suite 1
Las Vegas, NV 89146

 

 

 

 

 

Ph:(702) 228-7590 Fax: (702) 892-0122
Lenard Schwartzer October 23, 2020
2850 South Jones Blvd. Suite 1 File #: 30520-00185
Las Vegas, NV 89146
Inv #: Final Fee
Application
RE: Jimenez Arms, Inc. (20-10752)
SUMMARY BY TASK
Task Effective Rate Hours Amount
B200 ASSET DISPOSITION
B201 Asset Disposition $385.00 25.80 9,933.00
Total 25.80 $9,933.00
B400 CASE ADMINISTRATION
B401 Case Administration $385.00 1.00 385.00
Total 1.00 $385.00
B500 CLAIMS ADMINISTRATION & OBJECTIONS
BS501 Claims Administration & Objections $385.00 0.30 115.50
Total 0.30 $115.50
B700 FEE/EMPLOYMENT APPLICATIONS
B701 Fee/Employment Applications S&®MLF $206.57 5.10 1,053.50
Total 5.10 $1,053.50
Grand Total 32.20 $11,487.00
SUMMARY BY TIMEKEEPER
Timekeeper Category Rate Hours Amount
Jason A. Imes Associate $385.00 28.70 11,049.50
Jason A. Imes Associate $125.00 2.90 362.50
Paralegal Paralegal $125.00 0.60 75.00

Page |
Case 20-10752-abl Doc98 Entered 10/27/20 11:50:31 Page 14 of 24

 

Task Code Timekeeper Task / Detail Hours Rate Amount
B201 Asset Disposition 0.70 $385.00 269.50
Jun-28-20 JAI Receipt and review of documents and

email history from trustee re: 363 sale
motion (.5); Email Phil Bentley (counsel
for buyer, Everytown) re: purchase
agreement and sale motion (.2)

B201 Asset Disposition 0.80 $385.00 308.00
JAI Draft purchase agreement for sale of
firearm inventory to Everytown
B201 Asset Disposition 1.60 $385.00 616.00
Jun-29-20 JAI Review purchase offer from Everytown

("ET"), and continued work drafting asset

purchase agreement ("APA")
B201 Asset Disposition 1.10 $385.00 423.50
Jun-30-20 JAI Discuss ATF authorization with trustee

and B. Holland (.2); Work on revisions

to draft APA to address ATF approval

requirements (.8); Email trustee draft

APA for review (.1)

B201 Asset Disposition 0.70 $385.00 269.50
Jul-02-20 JAI Work on revisions to Asset Purchase
Agreement and email trustee re: latest
draft
B201 Asset Disposition 0.90 $385.00 346.50
JAI Receipt and review of trustee's notes re:

sale terms and work on additional

revisions to draft APA, and email P.

Bently (for buyer) re: same
B201 Asset Disposition 0.50 $385.00 192.50
Jul-23-20 JAI Receipt and review of edits to APA from

Everytown; Discuss APA edits and

firearm transfer issues with the trustee

and B. Holland

B201 Asset Disposition 1.00 $385.00 385.00
JAI Work on revisions to APA (.9);_ Draft
and send memorandum to Everytown re:
edits (.1)
B201 Asset Disposition 1.10 $385.00 423.50
Jul-29-20 JAI Receipt and review of Everytown's

revisions to APA (.2); Email trustee and
Aaron Esty re: closing timeline (.1);
Work on motion to approve 363 sale (.8)

Page 2
B201
Jul-30-20

B201

B201
Aug-06-20

B201

B201
Aug-10-20

B201
Aug-11-20

B201

B201
Aug-12-20

Case 20-10752-abl

JAI

JAI

JAI

JAI

JAI

JAI

JAI

JAI

Asset Disposition

Work drafting 363 motion to approve sale
of firearm inventory free and clear of
liens, and possible auction

Asset Disposition

Meeting with trustee to go over terms for
proposed sale of inventory, and potential
auction terms (.2); Work on revisions to
sale motion (.9); Email buyer’s counsel
with initial draft of sale motion (.1)
Asset Disposition

Email Everytown re: signed APA (.1);
Meeting with Bill Holland to go over
inventory listing and related sale issues
(5)

Asset Disposition

Receipt and review of inventory and
documents from ATF (.4); Revise APA
and sale motion to update inventory count
(.5); Draft correspondence to Everytown
re same (.2)

Asset Disposition

Receipt and review of update from
Everytown re: press release and response
to same (.2); Receipt and review of
additional edits from Everytown to 363
sale motion and documents (.1)

Asset Disposition

Receipt and review of buyer’s latest
proposed edits to sale motion (.1); Work
on revisions to motion (.7); Draft
trustee’s declaration for same (.4); Draft
proposed order (.5); Email exchange
with buyer re: revisions (.4); Email
trustee with revisions and declaration for
signature (.1)

Asset Disposition

Receipt and review of notes to 363 sale
motion and declaration from buyer and
revise same (.5); Email trustee and
buyer re: revised language (.1)

Asset Disposition

Receipt and review of additional edits to
draft motion from buyer; Discuss with
trustee; Revise same and circulate for
review

1.60

1.20

0.60

1.10

0.30

2.20

0.60

0.50

Doc 98 Entered 10/27/20 11:50:31 Page 15 of 24

$385.00

$385.00

$385.00

$385.00

$385.00

$385.00

$385.00

$385.00

616.00

462.00

231.00

423.50

115.50

847.00

231.00

192.50

Page 3
B201

B201

Aug-13-20

B201
Aug-17-20

B201
Sep-10-20

B201
Sep-11-20

B201

B201
Sep-15-20

B201
Sep-16-20

B201
Sep-17-20

Case 20-10752-abl

JAI

JAI

JAI

JAI

JAI

JAI

JAI

JAI

JAI

Asset Disposition

Revise request for revisions from buyer
and trustee (rev.8.12.2020); Revise and
finalize sale motion, trustee's declaration
and proposed order for filing

Asset Disposition

Finalize 363 motion, exhibits and
trustee's declaration; Revise notice of
hearing

Asset Disposition

Series of emails to and from trustee, B.
Holland and MARSPEC re: interest in
purchase

Asset Disposition

Email exchange with trustee and his staff
re: 363 sale and overbidders (.3);
Receipt and review of email and
documents from buyer re: ATF
discussions (.2); Emails to and from
trustee and Bill Holland re: firearm
transfer issues (.4)

Asset Disposition

Discuss buyer document request with
trustee and Bill Holland (.3); Redact
ATF form 4473 and forward to buyer (.4)
Asset Disposition

Email exchange with trustee and buyer
re: no overbid deposits received for 363
sale (.4); Telephone call to ATF counsel
to go over transfer plan and discuss same
with trustee (.3)

Asset Disposition

Prepare for hearing to approve 363 sale
of firearm inventory, and potential
bidding

Asset Disposition

Appear at telephonic hearing to approve
363 sale of firearm inventory (.5);
Revise/finalize order granting same (.3)
Asset Disposition

Series of emails to and from buyer's
counsel, trustee's staff and ATF re:
closing and coordinating transfer of
inventory (.4); Draft Bill of Sale and
exhibits for closing (.5); Email exchange
with buyer's counsel re: bill of sale and
execution of same (.2)

0.50

0.50

0.50

0.90

0.70

0.70

0.40

0.80

1.10

Doc 98 Entered 10/27/20 11:50:31 Page 16 of 24

$385.00

$385.00

$385.00

$385.00

$385.00

$385.00

$385.00

$385.00

$385.00

192.50

192.50

192.50

346.50

269.50

269.50

154.00

308.00

423.50

Page 4
B201
Sep-21-20

B201
Sep-22-20

B201

B401
Jun-24-20

B401
Jun-25-20

BS01
Aug-14-20

B701
Jun-28-20

B701
Oct-23-20

B701
Oct-26-20

Case 20-10752-abl

JAI

JAI

JAI

JAI

JAI

JAI

JAI

JAI

JAI

Asset Disposition

Conference call with buyer and FFL to
discuss particulars of transfer of
inventory (.3); Email exchange with
trustee and storage facility re: same (.3)
Asset Disposition

Travel to and attend turnover of firearm
inventory from trustee to buyer

Asset Disposition

Review ATF materials and email
exchange with trustee and buyer re:
surrendered pistols

Case Administration

Receipt and review of emails from trustee
re potential new case (firearm
manufacturer); Review memorandum
from creditor’s counsel (Philip Bentley)
re 341 questions and document request
Case Administration

Receipt and review of new file and
documents from trustee (sale of firearm
inventory, etc.) and discuss ATF issues,
and employment as trustee’s counsel

Claims Administration & Objections
Receipt and review of secured tax claim
and email trustee re: lien

Fee/Employment Applications S&MLF
Revise S&MLF employment application,
declaration and order, as counsel for
trustee

Fee/Employment Applications S&MLF
( *AT PARALEGAL RATE ) Review
S&MLF billing and account, compile
billing records, and work preparing fee
application outline and exhibit
Fee/Employment Applications S&MLF
(*AT PARALEGAL RATE ) Continued
work on S&MLF final fee application
(draft case history, task summaries, etc.)
(1.1); Draft proposed order re same (.3);
Draft Trustee’s declaration ISO firm’s
final fee app (.2)

0.60

2.10

0.50

0.50

0.50

0.30

0.50

1.30

1.60

Doc 98 Entered 10/27/20 11:50:31 Page 17 of 24

$385.00

$385.00

$385.00

$385.00

$385.00

$385.00

$385.00

$125.00

$125.00

231.00

808.50

192.50

192.50

192.50

115.50

192.50

162.50

200.00

Page 5
B701

B701

B701
Dec-3-20

B701

B701

Case 20-10752-abl

PL

PL

PL

JAI

JAI

Fee/Employment Applications S&MLF
Draft notice of hearing for S&MLF final
fee application

Fee/Employment Applications S@MLF
Arrange service and prepare certificate of
service re: S&MLF final fee application
Fee/Employment Applications S&MLF
[ *ESTIMATED ] Prepare Notice of
Entry of Order for order granting

S&MLF final fee application
Fee/Employment Applications SQMLF
[ *ESTIMATED ] Prepare for (.3) and
attend telephonic hearing for approval of
S&MLF final fee application (.5)
Fee/Employment Applications S&MLF
[ *ESTIMATED ] Revise/finalize order
approving S&MLF final fee application

(3)

Totals

0.20

0.20

0.20

0.80

0.30

32.20

Doc 98 Entered 10/27/20 11:50:31 Page 18 of 24

$125.00

$125.00

$125.00

$385.00

$385.00

25.00

25.00

25.00

308.00

115.50

$11,487.00

Page 6
Case 20-10752-abl Doc98 Entered 10/27/20 11:50:31 Page 19 of 24

EXHIBIT “2”
Case 20-10752-abl Doc98 Entered 10/27/20 11:50:31 Page 20 of 24

Schwartzer & McPherson Law Firm
2850 South Jones Boulevard, Suite 1
Las Vegas, NV 89146

Ph:(702) 228-7590 Fax: (702) 892-0122

Lenard Schwartzer October 25, 2020
2850 South Jones Blvd., Suite 1
Las Vegas, NV 89146

File #: 30520-00185

Attention: Inv #: Final Costs
RE: Jimenez Arms, Inc. (20-10752)
DISBURSEMENTS

Pacer 3.30

Photocopies 78.00

Postage 52.00

Westlaw 7.04
Aug-13-20 Filing Fee (§363 Sale Motion) 181.00

Total Disbursements $321.34
Case 20-10752-abl Doc98 Entered 10/27/20 11:50:31 Page 21 of 24

EXHIBIT “3”
Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

2850 South Jones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

No

oO eo NHN Bo wen FP W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 20-10752-abl Doc98 _ Entered 10/27/20 11:50:31

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law Firm
2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308
Telephone: (702) 228-7590
Facsimile: (702) 892-0122
E-Mail: bkfilings@s-mlaw.com

Counsel for Lenard E. Schwartzer, Trustee

Page 22 of 24

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

 

In re:

JIMENEZ ARMS, INC.,

Debtor.

 

 

Case No. BK-S-20-10752-ABL
Chapter 7

[ PROPOSED ] ORDER GRANTING
FIRST AND FINAL APPLICATION
FOR COMPENSATION FOR
SCHWARTZER & McPHERSON
LAW FIRM, ATTORNEYS FOR
CHAPTER 7 TRUSTEE

Hearing Date: December 3, 2020
Hearing Time: 11:00 a.m.

The Trustee’s First and Final Application for Compensation for Schwartzer & McPherson

Law Firm, Attorneys for Chapter 7 Trustee (the “Application”) [ECF No. | having come

before this Court on the 3" day of December, 2020; Lenard E. Schwartzer, Chapter 7 Trustee (the

Trustee”), appearing by and through his counsel, Jason A. Imes., Esq., of the Schwartzer &

McPherson Law Firm; the Court finding that notice has been given to all creditors and parties in

interest as required by law and that no parties appeared or filed written opposition; having heard

the arguments of counsel, the Court having made its findings of fact and conclusions of law upon

EX 3 Proposed Order Final Fee App SMLF

Page | of 3

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

Oo Be AN Nn WO FP WD NO =

NO bho KN HN KN KN KO NO wR OOO eee
SNR BR BK F&F Ge wD Dra nez Ss

 

Case 20-10752-abl Doc98 Entered 10/27/20 11:50:31 Page 23 of 24

the record which are incorporated herein pursuant to Federal Rules of Bankruptcy Procedure
9014(c) and 7052, finding the requested fees and costs are reasonable and appropriate, and for
good cause appearing,

IT IS HEREBY ORDERED that the Application is GRANTED; and

IT IS FURTHER ORDERED that pursuant to 11 U.S.C. §330, Schwartzer & McPherson
Law Firm’s request for payment of professional fees as Trustee’s in the amount of $11,487.00,
and reimbursement of costs expended in the amount of $11,487.00, and reimbursement of costs
expended in the amount of $321.34, for a total request for payment in the sum of $11,808.34 for
the period from July 24, 2020 through December 3, 2020, is approved as an allowed and payable
Chapter 7 administrative expense of this bankruptcy estate.

Submitted by:

/s/ Jason A. Imes

Jason A. Imes, Esq.

SCHWARTZER & MCPHERSON LAW FIRM
2850 South Jones Blvd., Suite 1

Las Vegas NV 89146

Attorneys for Lenard E. Schwartzer, Trustee

EX 3 Proposed Order Final Fee App SMLF Page 2 of 3

 

 
Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

2850 South Jones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

& WwW WN

oO Oo Ss DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-10752-abl Doc98 Entered 10/27/20 11:50:31 Page 24 of 24

LR 9021 CERTIFICATION

In accordance with LR 9021, counsel submitting this document certifies that the order accurately
reflects the court’s ruling and that (check one):

C] The court waived the requirement of approval under LR 9021(b)(1).
C] No party appeared at the hearing or filed an objection to the motion.
CJ I have delivered a copy of this proposed order to all counsel who appeared at
the hearing, and any unrepresented parties who appeared at the hearing, and each has
approved or disapproved the order, or failed to respond, as indicated above.
LJ I certify that this is a case under Chapter 7 or 13, that I have served a copy of

this order with the motion pursuant to LR 9014(g), and that no party has objection to
the form or content of the order.

Jason A. Imes, Esq.
SCHWARTZER & MCPHERSON LAW FIRM
#HE#

EX 3 Proposed Order Final Fee App SMLF Page 3 of 3

 
